Citation Nr: 1401633	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-45 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder due to asbestos exposure, other than pleural plaque.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel

INTRODUCTION

The Veteran had active Navy service from June 1968 to May 1972 and from March 1982 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ).  That particular VLJ retired.  The Veteran subsequently testified in a videoconference hearing before the undersigned in March 2013.  Transcripts of both hearings are of record.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).

In September 2011 and December 2012, the Board remanded this issue for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding treatment records.

In the September 2011 Board remand, the AOJ was requested to obtain medical records from Brooke Army Medical Center (BAMC) to include a chest x-ray dated on March 14, 2004, or March 14, 2003.  A February 2006 radiologic examination report addendum reflects that these x-rays were from a source other than BAMC.  Of note, the addendum report also indicates that the x-ray report was scanned into Centricity.  This x-ray report was not submitted with the medical records received from BAMC in October 2011.  

In addition, a March 2012 VA examiner indicated that he reviewed a January 18, 2012 spirometry report that has not been associated with the claims file.  As an entry in VA's Compensation and Pension Records Interchange (CAPRI) indicates pulmonary function tests were ordered in early January 2012, this record may be held by VA.  The Veteran also submitted a January 2013 x-ray report from BAMC that indicates comparison was done with a December 13, 2011 x-ray report, which is also not associated with the claims file.  As these records are potentially relevant to the claim before the Board, remand is necessary to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to specifically include relevant records from the Brooke Army Medical Center from August 2011 to the present, a March 2003 or 2004 chest x-ray report scanned into Centricity at the Brooke Army Medical Center in February 2006, the original March 2003 or 2004 chest x-ray report from an unknown provider, a January 18, 2012 spirometry report from an unknown provider, and a December 13, 2011 x-ray report from an unknown provider.  It is noted that the Veteran will need to provide information pertaining to where these records can be found or else VA will not be able to obtain them.

After securing the necessary authorization, any records properly identified by the Veteran should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Obtain the January 18, 2012 spirometry report from the South Texas Veterans Health Care System or Seguin VA Community Based Outpatient Clinic.

3.  After the above has been accomplished to the extent possible, review any additional records received to ensure that they contain the information sought in this remand and to see if the records trigger the need for additional examinations or development.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

